Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance

Examiner’s Comments
	The Examiner’s Amendment set forth below replaces the Examiner’s amendment within the previous Corrected Notice of Allowability in its entirety (so as to correct formal matters that were overlooked in the original Examiner’s amendment and the Examiner’s Amendment within the previous Corrected Notice of Allowability).  
In the 04/30/2020 Non-Final office action, claims 1-9 were pending and rejected. 
	In Applicant’s 07/29/2020 Remarks and Amendments, claims 1-4 and 6-9 were pending and rejected. 
	In the 10/16/2020 Final office action, claims 1-4 and 6-9 were pending and rejected. 
	Claims 1-4 and 6-9 remain pending. 

Examiner's Comment
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner’s Amendment set forth below.

EXAMINER’S AMENDMENT

	Authorization for this amendment was given in a telephone interview with Usha Menon on February 22, 2021. 


In the Claims:
	In claim 1, at lines 1-2, the phrase “and/or curing an individual of nicotine addiction” has been omitted and replaced with the phrase --in an individual with a nicotine addiction--.

Remarks and Amendments
	Claims 1-4 and 6-9 were rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Applicant’s arguments and data demonstrating synergy in the 01/26/2021 Reply overcome this rejection which is hereby withdrawn.
	Claims 1-2 and 6-9 were rejected under 35 USC 103 as being unpatentable over Bieley (Derwent-Acc-No 2011-A95819 DWPI Abstract) in view of Karerat et al. (US 200601377020) and Arampatzis (WO 2006097447 DWPI Abstract).  Applicant’s arguments and data demonstrating synergy in the 01/26/2021 Reply overcome this rejection which is hereby withdrawn.

Conclusion
Claims 1-4 and 6-9 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                       

/MICHAEL BARKER/Primary Examiner, Art Unit 1655